Exhibit 10(iii)A(1)

 

ACUITY BRANDS, INC.

 

NONEMPLOYEE DIRECTOR DEFERRED STOCK UNIT PLAN

(As Amended and Restated Effective as of January 1, 2004)

 

1. Purpose.

 

The amended and restated Acuity Brands, Inc. Nonemployee Director Deferred Stock
Unit Plan (“Plan”) is intended to increase the alignment of the interests of
eligible members of the Board with the interests of stockholders of Acuity
Brands, Inc. (the “Corporation”) by increasing their incentive to contribute to
the success of the Corporation’s business through the grant of Deferred Stock
Units, as hereinafter defined, on the terms and conditions set forth herein. The
Plan is effective as of December 1, 2001, and is established in connection with
the spin-off of the Corporation by National Service Industries, Inc., as a
successor plan to the National Service Industries, Inc. Nonemployee Director
Deferred Stock Unit Plan.

 

2. Definitions. When used in this Plan, unless the context otherwise requires:

 

2.1 “Annual Fee” shall mean the annual fee payable, in cash or under this Plan,
to an Eligible Director for service on the Board.

 

2.2 “Board” shall mean the Board of Directors of the Corporation.

 

2.3 “Board Meeting Fee” shall mean the fee payable in cash or under this Plan to
an Eligible Director for attendance at any meeting of the Board.

 

2.4 “Chairman Fee” shall mean the fee, if any, payable in cash or under this
Plan to an Eligible Director for service as the Chairman of a committee of the
Board.

 

2.5 “Change of Control” shall mean:

 

(a) The acquisition (other than from the Corporation) by any “Person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty percent (20%) or more of the combined voting power of
the Corporation’s then outstanding voting securities; or

 

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds of the
Board; provided, however, that, if the election, or nomination for election by
the Corporation’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Plan, be considered as a member of the Incumbent Board; or

 

(c) A merger or consolidation involving the Corporation if the stockholders of
the Corporation, immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
seventy percent (70%) of the



--------------------------------------------------------------------------------

combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Corporation outstanding immediately before such merger or
consolidation; or

 

(d) A complete liquidation or dissolution of the Corporation or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Corporation.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to paragraph (i) solely because twenty percent (20%) or more of the
combined voting power of the Corporation’s then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Corporation or any of its
subsidiaries, or (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the
Corporation in the same proportion as their ownership of stock in the
Corporation immediately prior to such acquisition.

 

2.6 “Committee” shall mean the Compensation Committee of the Board or such other
committee as may be designated by the Board. In the absence of the appointment
of a Committee, the Board shall serve as the Committee.

 

2.7 “Committee Meeting Fee” shall mean the fee payable in cash or under this
Plan to an Eligible Director for attendance at any meeting of a committee of the
Board

 

2.8 “Corporation” shall mean Acuity Brands, Inc., a Delaware corporation.

 

2.9 “Date of Grant” shall mean the date on which Deferred Stock Units are
granted pursuant to Article V.

 

2.10 “Deferred Stock Units” shall mean the units issued pursuant to Article V
hereof.

 

2.11 “Effective Date” shall mean December 1, 2001, the date when this Plan shall
go into effect.

 

2.12 “Eligible Director” shall mean each member of the Board who is not at the
time of reference an employee of the Corporation or any Subsidiary.

 

2.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

2.14 “Fair Market Value” shall mean the average of the high and low sales prices
of a share of Stock as reported on the New York Stock Exchange Composite Tape on
the five (5) trading dates immediately preceding the date for which such value
is being determined.

 

2.15 “NSI” shall mean National Service Industries, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

2.16 “Optional Amount” shall mean the amount elected by an Eligible Director for
any year during the term hereof pursuant to Section 5.2 hereof.

 

2.17 “Plan” shall mean the Acuity Brands, Inc. Nonemployee Director Deferred
Stock Unit Plan, as such Plan may be amended from time to time.

 

2.18 “Prior Plan” shall mean the National Service Industries, Inc. Nonemployee
Director Deferred Stock Unit Plan.

 

2.19 “Required Amount” shall mean that portion of the Annual Fee not permitted
to be paid in cash.

 

2.20 “Stock” shall mean the Common Stock of the Corporation.

 

2.21 “Subsidiary” shall mean any corporation more than 50% of whose stock having
general voting power is owned by the Corporation or by a Subsidiary of the
Corporation.

 

3. Administration.

 

3.1 The Plan shall be administered by the Committee.

 

3.2 The Committee may make such rules and establish such procedures for the
administration of the Plan as it deems appropriate to carry out the purpose of
the Plan, provided that the Committee shall have no discretion with respect to
the grantee, amount, price or timing of any Deferred Stock Unit. The
interpretation and application of the Plan or of any rule or procedure, and any
other matter relating to or necessary to the administration of the Plan, shall
be determined by the Committee, and any such determination shall be final and
binding on all persons. Deferred Stock Units shall be evidenced by agreements in
such form as shall be determined from time to time by the Committee, provided
that the terms and conditions of each such agreement are not inconsistent with
this Plan.

 

4. Capital Adjustments.

 

In the event of a reorganization, recapitalization, stock split, reverse stock
split, stock dividend, spin-off, split-up, combination of shares, merger,
consolidation or a similar corporate transaction, the number or class of shares
of Stock represented by Deferred Stock Units granted hereunder shall be
proportionately adjusted to reflect any such transaction.

 

5. Deferred Stock Units.

 

5.1 Quarterly Grant. The Corporation shall establish a bookkeeping account for
each Eligible Director. On December 10, 2001 and on the first of each March,
June, September, and December thereafter and prior to the termination of this
Plan (subject to Section 6.1 below), the bookkeeping account of each Eligible
Director shall automatically be credited with the number of Deferred Stock Units
(rounded to the nearest hundredth) equal to the sum of (a) one-fourth of the
Required Amount plus (b) one-fourth of the Optional Amount, if any, divided by
(c) the Fair Market Value.

 

3



--------------------------------------------------------------------------------

5.2 Election of Optional Amount. Each Eligible Director shall be entitled to
elect, with respect to each year during the term of this Plan (subject to
Section 6.1 below), such portion of the Annual Fee in excess of the Required
Amount and such portion of the Board Meeting Fee, the Committee Meeting Fee, and
the Chairman Fee, if applicable, which the Eligible Director desires to be
credited in Deferred Stock Units under Section 5.1 above rather than paid in
cash. Such election shall be made and submitted prior to each such year on such
form as shall be determined from time to time by the Committee; Notwithstanding
the above, for Eligible Directors who were directors of National Service
Industries, Inc. and were participating in the Prior Plan immediately prior to
the Effective Date, any election by such Director under the Prior Plan shall
continue in effect under this Plan.

 

5.3 One–Time Grant. The bookkeeping account of each Eligible Director who was
not a director of NSI participating in the Prior Plan immediately prior to the
Effective Date and who is first elected to the Board (whether by action of the
Board of Directors or the shareholders of the Corporation) on or after the
Effective Date, and prior to the termination of this Plan (subject to Section
6.1 hereof) shall automatically be credited with 1,000 Deferred Stock Units as
of the effective date of such election.

 

5.4 Transfer of Deferred Stock Units from the Prior Plan. Effective as of the
Effective Date, or as soon thereafter as is practical, the Corporation shall
transfer from the Prior Plan and credit to the bookkeeping account of each
Eligible Director who was a participant in the Prior Plan (and each other
participant in the Prior Plan who is not a nonemployee director of NSI
immediately following the Corporation’s spin-off from NSI) a number of Deferred
Stock Units equal to (a) the product of (i) the number of Deferred Stock Units
in the Eligible Director’s (or other participants’) bookkeeping account under
the Prior Plan as of the date of the distribution of the shares of the
Corporation’s common stock to the stockholders of NSI (the “Distribution Date”),
and (ii) the closing per share price of NSI common stock (trading with a due
bill) on the Distribution Date, divided by (b) the closing per share price of
the Corporation’s common stock (on a when-issued basis) on the Distribution Date
(or such other price as determined by the Committee to be appropriate and
equitable.

 

5.5 Terms and Conditions of Deferred Stock Units.

 

(a) The Deferred Stock Units shall become nonforfeitable on the earliest to
occur of (i) the first anniversary of the Date of Grant, (ii) the Eligible
Director’s death, disability or termination of service as a director upon
completion of the last term of office to which such director was elected or
(iii) the occurrence of a Change of Control. If an Eligible Director otherwise
terminates service as a director of the Corporation, any Deferred Stock Units
that are forfeitable shall be forfeited as of the date of such termination of
service. Notwithstanding the above, for Eligible Directors who were participants
in the Prior Plan, the termination of service as a director of NSI shall not be
considered a termination of service resulting in forfeiture or vesting of
Deferred Stock Units.

 

4



--------------------------------------------------------------------------------

(b) As of each dividend payment date declared with respect to the Stock, the
Corporation shall credit to each bookkeeping account a number of additional
Deferred Stock Units equal to (i) the product of (x) the dividend per share of
Stock payable on such dividend payment date and (y) the number of Deferred Stock
Units credited to such account as of the applicable dividend record date divided
by (ii) the Fair Market Value of a share of Stock on such dividend payment date.

 

(c) Upon the termination of service of an Eligible Director the Eligible
Director shall receive a lump sum cash payment equal to the product of (i) the
Fair Market Value of a share of Stock on the date of such termination of service
and (ii) the number of nonforfeitable Deferred Stock Units then credited to such
Eligible Director’s account. Notwithstanding the foregoing, an Eligible Director
may elect to receive the distribution with respect to his or her account in five
annual installments commencing as soon as practicable following the Eligible
Director’s termination of service, in which event the amount of each installment
shall be determined based upon the Fair Market Value of a share of Stock as of
the date preceding the date such installment payment is made. Any such election
may be made or changed at any time without limitation, provided, however, that
any election (and any modification or revocation of any election) shall not be
given effect unless made at least two years prior to the Eligible Director’s
termination of service. Any such election made by an Eligible Director (or other
participant) under the Prior Plan shall continue in effect under this Plan until
properly modified or revoked.

 

(d) The holder of Deferred Stock Units shall have none of the rights of a
stockholder of the Corporation. The Corporation’s obligation hereunder with
respect to Deferred Stock Units shall be an unsecured promise to pay the amount
described in paragraph (c) above at the times described therein.

 

6. Term of Plan.

 

The Plan shall remain in effect until all Deferred Stock Units have been paid
under the terms of the Plan, provided that no Deferred Stock Units may be
granted on or after the tenth anniversary of the Effective Date.

 

7. Amendment; Termination.

 

The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part. The termination or any modification or
amendment of the Plan shall not, without the consent of a director, affect his
or her rights under a grant of Deferred Stock Units.

 

8. Miscellaneous.

 

8.1 Deferred Stock Units granted hereunder shall not be assignable or
transferable by the director except by will or by the laws of descent and
distribution.

 

8.2 Nothing in the Plan shall be construed as conferring any right upon any
director to continue as a member of the Board.

 

5



--------------------------------------------------------------------------------

8.3 The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

8.4 The Corporation shall have the right to require, prior to any payment
hereunder, payment by the recipient of any federal, state, local or other taxes
which may be required to be withheld or paid in connection with such payment
hereunder.

 

IN WITNESS WHEREOF, the Plan has been executed by the Company on the 28th day of
November, 2001, to be effective on the Effective Date, and amended and restated
effective as of January 1, 2004.

 

ACUITY BRANDS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

James S. Balloun

   

Chairman and

   

Chief Executive Officer

 

6